DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-33, 35, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolinis (US 6,464,152).
Regarding claim 22, Bolinis discloses a drip irrigation emitter comprising:
an emitter inlet (60), an emitter outlet (42), an irrigation fluid path (62, 54) extending there between including a pressure-reducing mechanism (54) configured to convert fluid flow entering the emitter inlet under pressure, into a drip flow from the outlet (Column 5, lines 59-61), and
a fluid-accumulation chamber (24) having at least one chamber orifice (56a) configured for being brought into fluid communication with an exterior of the emitter for receiving therefrom an accumulatable fluid and further configured to allow introduction of the accumulatable fluid into the chamber (24) via the orifice (56a) (Column 7, lines 17-20), to cause the chamber to change its state between a first state, in which the amount of said accumulatable fluid in the chamber is minimal and at least one second state, in which amount of the accumulatable fluid in the chamber reaches a predetermined value higher than the minimal value, wherein when the chamber is in the second state, a drip flow rate through the emitter outlet changes in accordance with said predetermined value (Column 7, lines 8-28, As fluid is introduced via the orifice 56a, the pressure in the chamber will increase; At a predetermined pressure, the device will transfer to a state 
Regarding claim 23, Bolinis discloses the drip irrigation emitter according to Claim 22, wherein in one of the at least one second states fluid communication is prevented between the pressure-reducing mechanism and the emitter outlet (Column 7, lines 20-23, The valve seat is sealed once the device reaches a pressure that seats the diaphragm).
Regarding claim 24, Bolinis discloses the drip irrigation emitter according to Claim 22, wherein in the first state of the chamber, it is free of said accumulatable fluid (As best understood by Examiner, to be free of accumulatable fluid is equivalent to the fluid being minimized; Column 6, lines 49-53, The amount of fluid is low, as the pressure is low, and the diaphragm is in a neutral state).
Regarding claim 25, Bolinis discloses the drip irrigation emitter according to Claim 22, wherein said chamber (24) is configured for removal of the accumulatable fluid therefrom, via said orifice (56a) (Column 7, lines 28-29, The fluid will flow through the slot 46 via the orifice 56a).
Regarding claim 26, Bolinis discloses the drip irrigation emitter according to Claim 22, wherein the predetermined amount of the accumulatable fluid, which can be introduced in the chamber to bring it into said second state, is selected so as to ensure that this amount is reached only when a predetermined amount of irrigation fluid has been dispensed from the emitter outlet (Column 3, lines 60-63, The second state is reached only when the flow rate is above a particular threshold. This corresponds to the device having a particular amount of fluid being dispensed from the outlet over a given time, and this amount is above a desired threshold).
Regarding claim 27, Bolinis discloses the drip irrigation emitter according Claim 22, further comprising a housing having a housing front surface (Examiner’s Annotated Figure 1) and a housing rear surface (Examiner’s Annotated Figure 1), the housing front surface (10) being formed with said emitter inlet (60) (Examiner’s Annotated Figure1) and the housing rear surface (Examiner’s Annotated Figure 1) being formed with a housing outlet (38) (Figure 2), the housing comprising a first part of said irrigation fluid path extending between said emitter inlet and the housing outlet, with said pressure-reducing mechanism (54) therebetween (Figure 3).

    PNG
    media_image1.png
    437
    763
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 28, Bolinis discloses the drip irrigation emitter according to Claim 27, further comprising a cover (44) formed with said emitter outlet (42), the cover (44) being so assembled with the housing (Examiner’s Annotated Figure 1) as to form a space (Examiner’s Annotated Figure 2) between the housing outlet (38) and the emitter outlet (42), said space constituting a second part of said irrigation fluid path (Examiner’s Annotated Figure 1).

    PNG
    media_image2.png
    370
    644
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 29, Bolinis discloses the drip irrigation emitter according to Claim 28, wherein said space is configured to accommodate said chamber at least when in its second state so as to prevent the fluid flow along the second part of the irrigation fluid path (Column 7, lines 28-29, The space is configured to accommodate the diaphragm, thereby providing fluid to only flow through slot 46, and not through the identified “space”).
Regarding claim 30, Bolinis discloses the drip irrigation emitter according to Claim 27, wherein the orifice (56a) of said chamber (24) is disposed in said rear surface (Examiner’s Annotated Figure 1) of the housing at a location spaced from said housing outlet (38) (Figure 2).
Regarding claim 35, Bolinis discloses the drip irrigation emitter according to Claim 22, configured to be integrally attached to an interior surface of an irrigation pipe (14) (Figure 1) so as to provide fluid communication of the emitter inlet (60) with an interior of the irrigation pipe (Column 6, lines 1-3) and of the emitter outlet (42) with an exterior of the pipe (Column 5, lines 18-22).
Regarding claim 41, Bolinis discloses the drip irrigation emitter according Claim 26, further comprising a housing having a housing front surface (Examiner’s Annotated Figure 1) and a housing rear surface (Examiner’s Annotated Figure 1), the housing front surface (10) being formed with said emitter inlet (60) (Examiner’s Annotated Figure1) and the housing rear surface (Examiner’s Annotated Figure 1) being formed with a housing outlet (38) (Figure 2), the housing comprising a first part of said irrigation fluid path extending between said emitter inlet and the housing outlet, with said pressure-reducing mechanism (54) therebetween (Figure 3), and further comprising a cover (44) formed with said emitter outlet (42), the cover (44) being so assembled with the housing (Examiner’s Annotated Figure 1) as to form a space (Examiner’s Annotated Figure 2) between the housing outlet (38) and the emitter outlet (42), said space constituting a second part of said irrigation fluid path (Examiner’s Annotated Figure 1).
Pertaining to Claims 22 and 31-33
Regarding claim 22, Bolinis discloses a drip irrigation emitter comprising:
an emitter inlet (60), an emitter outlet (42), an irrigation fluid path (62, 54, 56a) extending there between including a pressure-reducing mechanism (54) configured to convert fluid flow entering the emitter inlet under pressure, into a drip flow from the outlet (Column 5, lines 59-61), and
a fluid-accumulation chamber (24) having at least one chamber orifice (exit of 54) configured for being brought into fluid communication with an exterior of the emitter for receiving therefrom an accumulatable fluid and further configured to allow introduction of the accumulatable fluid into the chamber (24) via the orifice (exit of 54) (Column 7, lines 17-20), to cause the chamber to change its state between a first state, in which the amount of said accumulatable fluid in the chamber is minimal and at least one second state, in which amount of the accumulatable fluid in the chamber reaches a predetermined value higher than the minimal value, wherein when the chamber is in the 
Regarding claim 31, Bolinis discloses the drip irrigation emitter according to Claim 22, wherein said orifice (Exit of 54) of the chamber is in fluid communication with the emitter inlet (60) via an accumulatable fluid path (56b), so as to allow the fluid entering the emitter via said emitter inlet (60) to simultaneously flow along a first part of the irrigation fluid path (56a) and along the accumulatable fluid path (56b).
Regarding claim 32, Bolinis discloses the drip irrigation emitter according to Claim 31, wherein said accumulatable fluid path (56b) comprises an additional pressure-reducing mechanism (48).
Regarding claim 33, Bolinis discloses the drip irrigation emitter according to Claim 32, wherein said additional pressure-reducing mechanisms of the accumulatable fluid path (48) and the pressure-reducing mechanism of the irrigation fluid path (54) are not identical (The mechanism of the accumulatable path is a diaphragm and that of the irrigation path is a labyrinth).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 34, 36-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bolinis in view of Miller (US 5,628,462).
Regarding claim 34, Bolinis discloses the drip irrigation emitter according to Claim 22, but fails to disclose the emitter being configured for being mounted onto an exterior surface of an irrigation pipe so as to provide fluid communication of the emitter inlet with an interior of the irrigation pipe.
Miller discloses a device wherein an inline emitter is modified to serve as an online emitter, and is thereby attachable to the exterior surface of the irrigation pipe (Column 6, lines 29-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bolinis with the disclosures of Miller, modifying the inline emitter of Bolinis to serve as an online emitter (Miller, Column 6, lines 29-37), as the modification would have yielded predictable results, specifically a means to facilitate emitter discharge in the system.
Regarding claim 36, Bolinis discloses an irrigation pipe comprising a drip irrigation emitter according to Claim 22, but fails to disclose a device including a plurality of the drip emitters disposed at different distances from a location, at which the pipe is configured to receive therein pressurized irrigation fluid.
Miller discloses a device wherein including a plurality of the drip emitters are disposed at different distances from a location, at which the pipe is configured to receive therein pressurized irrigation fluid (Column 1, lines 16-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bolinis with the disclosures of Miller, providing a plurality of the drip emitters (Bolinis, 10) disposed at different 

Regarding claim 37, Bolinis in view of Miller discloses the irrigation pipe according to Claim 36, operable at least at one fluid pressure at said location so that, once said chamber is in its second state in at least one of the drip emitters, at least some of the remaining drip emitters will experience an increased pressure of fluid at their inlets (The prescribed structure provides for the claimed function).
Regarding claim 40, Bolinis in view of Miller discloses a method of drip irrigation by means of a pipe comprising a plurality of drip irrigation emitters (Miller, Column 1, lines 16-29) according to Claim 22 (Bolinis) disposed at different distances from a location (The emitters are disposed  along the pipe at different distances from the beginning of the pipe), at which the pipe is configured to receive therein pressurized irrigation fluid, said method comprising using as at least a part of said emitters drip irrigation with drip flow rate from their outlets which varies between a maximal rate in a first, operational state of the emitter and a reduced rate in at least one second state of the emitter (Bolinis, Column 7, lines 8-28), so that at least at one fluid pressure at said location, at least when at least one of the drip emitters is in its second state, at least some of the remaining drip emitters will experience an increased pressure of fluid at their inlets (The prescribe structure provides for the claimed function).
Response to Arguments
Applicant's arguments filed 1/11/2020 have been fully considered but they are not persuasive.
As to Applicant’s position that Bolinis puts forth constant flow through the cited outlet, Examiner disagrees. The passage cited by Applicant references outlet 38. 
As to Applicant’s positon that Bolinis fails to disclose operation by means of a predetermined amount of fluid, a predetermined amount of fluid is necessary for the operation of the diaphragm. Diaphragms are designed to operate based upon a predetermined force. This force is exerted by a pre-determined amount of fluid being in the flow chamber, and exerting said force upon the diaphragm. As such, a predetermined amount of fluid provides for the Bolinis device to transition between the disclosed flow states.
As to Applicant’s position that Bolinis fails to disclose the mechanism shutting off communication to the emitter outlet, Examiner disagrees. Bolinis discloses a state wherein fluid is prevented from communicating to the cited outlet 42 by means of the diaphragm.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752